FILED
                              NOT FOR PUBLICATION                           AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MICHAEL B. WILLIAMS,                               No. 13-15082

                Plaintiff - Appellant,             D.C. No. 1:11-cv-01189-GBC

  v.
                                                   MEMORANDUM *
BRUCE COLEMAN, Vocational
Supervisor at Coalinga State Hospital;
GABRIEL DIAZ, Vocational Services
Assignment Supervisor at Coalinga State
Hospital,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Gerald B. Cohn, Magistrate Judge, Presiding **

                               Submitted July 24, 2013 ***

Before:         ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Williams consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Michael B. Williams, a civil detainee confined at Coalinga State Hospital

pursuant to California’s Sexually Violent Predator Act, appeals pro se from the

district court’s judgment dismissing his action alleging that defendants violated the

Thirteenth Amendment and the Fair Labor Standards Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),

and 28 U.S.C. § 1915(e)(2), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

       The district court properly dismissed Williams’s action because the

allegations in his amended complaint did not “contain[ ] enough facts to state a

claim to relief that is plausible on its face.” Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (citation and internal quotation marks omitted); see also U.S.

Const. amend. XIII, § 1 (prohibiting involuntarily servitude); Gilbreath v. Cutter

Biological, Inc., 931 F.2d 1320, 1324-25 (9th Cir. 1991) (discussing economic

reality test to consider for determining whether an employer-employee relationship

exists).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).




                                           2                                     13-15082
Williams’s motion filed on March 6, 2013 is denied as moot.

AFFIRMED.




                                  3                           13-15082